Emery, J.
In section 7, of chap. 27, E. S., limiting the liability of an innholder for losses sustained by his guest, there are specified the following exceptions: w Wearing apparel, articles worn or carried upon the person to a reasonable amount, personal baggage and money necessary for traveling expenses and personal use.” The plaintiff lost from her trunk at the defendant’s inn, among other articles the following, one gold watch, valued at fifty dollars ; one pair of gold bracelets, valued at sixty-five dollars; one gold thimble valued at eight dollars; one gold ring valued at twenty dollars; one gold ring valued at five dollars; one hair ring (gold mounted) valued at eight dollars and one gold neck-pin valued at two dollars. The only question is whether the articles enumerated are within the exception in the statute.
From the case it seems that all these- articles were taken along by the plaintiff for her personal use, and for no other purpose. They were not merchandise, nor business articles. They were not taken along simply for transportation of them. They were such articles as she might properly use daily,.while traveling, or resting. The amount does not appear to be unreasonable in view *361of the plaintiff’s situation. Such articles we think are within the exception. Macrow v. Great Western R. R. Co. L. R. 6 Q. B. 612; Bruty v. Grand Trunk R. R. Co. 32 Upper Canada, 66 and cases there cited.
The plaintiff’s trunk, and pocket-book were damaged to the amount of five dollars.

Judgment for plaintiff for one hundred and sixty-three dollars and interest from date of the writ.

Peters, C. J., Walton, Danforth, Libbey and Poster, JJ., concurred.